DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.        A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This communication is in response to claim amendments and applicant’s remarks filed on 10/15/2020.
Claims 1, 5-6, 9, and 13 have been amended.
Claims 17 and 18 have been added.
No claims have been cancelled.
Claims 1-18 are pending and are presented for examination on the merits.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 10 recites “the node associated with the blockchain network is the processing server”.  In claim 1 and 9, the processing server transmits information such as “at least the transaction amount, blockchain address, and at least one of: … to a node associated with a blockchain network”.   If as recited in claims 2 and 10, the node is the processing server itself, then it is meaningless for the processing server to transmit the information to itself.  For examination purposes, the Examiner interpret “the node associated with the blockchain network is the processing server” to be the “the processing server is a node associated with the blockchain network”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 As per claims 1-18, the claimed invention is directed to an abstract idea without significantly more because:
 Claims 1 and 9 recites:
          receiving, by a receiving device of a processing server, data associated with a trust-based transaction from a sender broker, the data associated with the trust-based transaction including at least a transaction amount, payment data, and a recipient broker identifier; 
          processing, by the processing server, payment for the transaction amount using the payment data; 
           identifying, by the processing server, a blockchain address associated with a recipient broker corresponding to the recipient broker identifier; 
           generating, by the processing server, a digital token, wherein the digital token is unique to the trust-based transaction;
           electronically transmitting, by a transmitting device of the processing server, the generated digital token to a first computing device of a sender; and 
           electronically transmitting, by the transmitting device of the processing server, at least the transaction amount, blockchain address, and at least one of: the generatedAmendment and Reply Attorney Docket No. 0076412-000997Application No. 15/848,089digital token and data used to generate the generated digital token to a node associated with a blockchain network.
Under Step 1 of the Section 101 analysis, the claim(s) 1-8 and 17 is/are directed to a process category, and claim(s) 9-16 and 18 is/are directed to a an apparatus category. Therefore, these claims fall within the four statutory categories of invention.
Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of processing a transaction based on received transaction data, and generating and transmitting a digital token, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, such as commercial or legal interactions (sales activities or behaviors), because it is common in sales activities to generate a token and use the token instead of real currency to make payment for security purposes.  That is, other than reciting by a receiving device of a processing server, by a transmitting device of a processing server, by a processing server, identifying a blockchain address by the processing server, and transmitting the transaction amount, blockchain address, and at least one of 
         A similar analysis can be applied to dependent claims 3-8, and 11-18 which further recite the abstract idea of receiving transaction data, generating a token, transmitting authorization messages and receiving authorization responses, storing user account profiles, and processing the payment based on the account profiles. 
Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) of the claim such as “receiving device”, “transmitting device”, and “processing server” merely add the words “apply it” (or an equivalent) with the identifying a blockchain address associated with a recipient broker corresponding to the recipient broker identifier, and electronically transmitting, by the transmitting device of the processing server, at least the transaction amount, blockchain address, and at least one of: the generatedAmendment and Reply 
Attorney Docket No. 0076412-000997Application No. 15/848,089digital token and data used to generate the generated digital token to a node associated with a blockchain network are generally link the use of the judicial exception to a particular technological environment or field of use of blockchain. 
         A similar analysis can be applied to dependent claims 2, 5, 6, 10, 13, and 14 which include additional elements such as “generate a new blockchain transaction” that generally link the use of the judicial exception to a particular technological environment or field of use of blockchain, and include additional claim elements such as “second computer device”, “input device” that merely uses a generic computer and/or generic computer components as a tool to perform an abstract idea.  
Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception 
Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two.
 Dependent claims 2-8 and 10-18, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more for the reasoning given above.
Therefore, claims 1-18 are rejected under 35 U.S.C. §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5-9, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (U.S. 20160342978), in view of Armstrong et al. (US 20180247302).
Regarding claims 1 and 9, Davis discloses:
           receiving, by a receiving device of a processing server, data associated with a trust-based transaction from a sender broker, the data associated with the trust-based transaction including at least a transaction amount, payment data, and a recipient broker identifier (By disclosing, “the payer 102 may provide the transaction information to the issuer 112, which may generate and submit the transaction message to the processing server 110”; “The transaction message may include a plurality of data elements. For instance, data elements may include a data element configured to store a transaction amount, …, a data element configured to store a personal account number, which may include an account identifier associated with the payer 102, a data element configured to 
           processing, by the processing server, payment for the transaction amount using the payment data (By disclosing, “Once the transaction message is received by the processing server 110, the processing server 110 may perform additional functions, …. A corresponding blockchain transaction may then be processed using the blockchain network 106 based on the information included in the data element(s) reserved for private use. In some embodiments, the blockchain transaction may be initiated by the processing server 110” (See at least paragraph [0040], [0035]-[0036] of Davis)); and
           identifying, by the processing server, a blockchain address associated with a recipient broker corresponding to the recipient broker identifier (By disclosing, “[t]he processing unit 304 may identify a transaction identifier, address, or other identifier for use in providing funding in the blockchain transaction”; and the blockchain address is associated with an acquirer (See at least paragraph [0069], [0044] of Davis)).
          Davis does not disclose:
          generating, by the processing server, a digital token, wherein the digital token is unique to the trust-based transaction; 
          electronically transmitting, by a transmitting device of the processing server, the generated digital token to a first computing device of a sender;
          electronically transmitting, by the transmitting device of the processing server, at least the transaction amount, blockchain address, and at least one of: the generated digital token and data used to generate the generated digital token to a node associated with a blockchain network.
          However, Armstrong teaches:
          generating, by the processing server, a digital token, wherein the digital token is unique to the trust-based transaction (By disclosing, “the token is generated at the token server 120” (paragraph [0133] and Fig. 7);  the token includes metadata of the transaction and the metadata is unique to the transaction (paragraph [0156]); and the entity A and entity B perform transactions by using their respective bank A and bank B, thus the transaction is trust-based (paragraph [0149]-[0151] and Fig. 9C of Armstrong);
          electronically transmitting, by a transmitting device of the processing server, the generated digital token to a first computing device of a sender (By disclosing, “the token is generated at the token server 120…the token is transmitted from the token server 120 to the first intermediary server 126” (paragraph [0133] and Fig. 7); and “transmitting the token from the first ;
          electronically transmitting, at least the transaction amount, blockchain address, and at least one of: the generated digital token and data used to generate the generated digital token to a node associated with a blockchain network (By disclosing, “the second intermediary server 128 is configured to add the second public key and a second address of the second intermediary server 128 into the blockchain 124” (paragraph [0103]); “the enriched data record is generated from the one or more documents, at the first intermediary server 126. Further, the enriched data record is added into the blockchain 124” (paragraph [0129] and Fig. 7); “Each one of the documents comprise data pertaining to a financial transaction and metadata corresponding to the data” (paragraph [0090]); metadata includes payment amount (paragraph [0156]); “the token is added into the blockchain 124” (paragraph [0133] and Fig. 7); and “The blockchain is managed by a network of distributed nodes where each node contains a copy of the entire blockchain” (paragraph [0186])).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Davis in view of Armstrong to include techniques of generating, by the processing server, a digital token, wherein the digital token is unique to the trust-based transaction; electronically transmitting, by a transmitting device of the processing server, the generated digital token to a first computing device of a sender; and electronically transmitting, by the transmitting device of the processing server, at least the transaction amount, blockchain address, and at least one of: the generated digital token and data used to generate the generated digital token to a node associated with a blockchain network.  Doing so would results in an improved invention because this would allow the user to use a token instead of real transaction/user credentials to perform the transaction, and this would also leverage the advantages of blockchains (e.g. higher security and data transparency to all related parties, etc.), thus improving the security of the claimed invention.
          
Regarding claims 2 and 10, Davis discloses:
          the processing server is a node associated with the blockchain network (By disclosing, “The network identifier may be used by the processing server 110 to identify the associated blockchain network 106 for posting of the eventual blockchain transaction” (paragraph [0036] of Davis)); and 
          generate a new blockchain transaction based on at least the transaction amount, blockchain address (By disclosing, “The network identifier may be used by the processing server 110 to identify the associated blockchain network 106 for posting of the eventual blockchain transaction” (paragraph [0036] of Davis); transaction information includes a transaction amount and blockchain addresses (paragraph [0039]-[0040] of Davis)).
          Davis does not disclose:
the generated digital token and the data used to generate the generated digital token.
          However, Armstrong teaches:
          a blockchain transaction is generated based on one of: the generated digital token and the data used to generate the generated digital token (By disclosing, “The data pertaining to the financial transaction includes, but is not limited to, the enriched data record…” (paragraph [0100]); “the enriched data record is generated from the one or more documents” (paragraph [0129] and Fig. 7); “Each one of the documents comprise data pertaining to a financial transaction and metadata corresponding to the data” (paragraph [0090]); and the token is generated based on metadata of the transaction (paragraph [0156] of Armstrong)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Davis in view of Armstrong to include a blockchain transaction generated based on the data used to generate the generated digital token.  Doing so would results in an improved invention because this would allow the blockchain transaction records essential metadata pertaining to a transaction, thus it is easier for retrieving transaction details and transaction verification purposes.

Regarding claims 6 and 14, Davis also discloses:
          receiving the data associated with the trust-based transaction is from an input device interfaced with the processing server (By disclosing, “the transaction message may be submitted to the processing server 110 by the payer 102” (See at least paragraph [0040] and Fig. 1 of Davis)). P04916-US-UTIL Attorney Docket No.    P04916-US-UTIL Attorney Docket No.   

Regarding claims 7 and 15, Davis also discloses:
            the payment data includes at least a primary account number (By disclosing, “In step 902, the receiving unit 202 of the processing server 110 may receive a transaction message. The transaction message may … include a plurality of data elements. The data elements may include a first data element configured to store a personal account number that includes a specific account identifier” (paragraph [0106] of Davis)); and 
          processing the payment for the transaction includes electronically transmitting, by the transmitting device of the processing server, a transaction message including at least the primary account number and transaction amount for a payment transaction to a payment network (By disclosing, “The transaction message may include a data element configured to store a personal account number that includes a specific account identifier and a data element reserved for private use that includes at least a network identifier and a transaction amount” (paragraph [0055] of Davis); and “The processing unit 204 may modify the transaction message to include the determination, and the transmitting unit 206 may be configured to transmit the transaction message to the issuer 112 and 
          receiving, by the receiving device of the processing server, an authorization response for the payment transaction indicating approval of the payment transaction (By disclosing, “The processing unit 204 may modify the transaction message to include the determination, and the transmitting unit 206 may be configured to transmit the transaction message to the issuer 112 and/or acquirer 114. The financial institution may then proceed in the processing of the transaction accordingly based on the determination. As part of the processing, the receiving unit 202 may receive an authorization response from the financial institution, and the transmitting unit 206 may forward the response as a reply to the received transaction message, and may also (e.g., if the transaction is approved) initiate the blockchain transaction with the blockchain network 106” (paragraph [0057] of Davis)).

Regarding claims 8 and 16, Davis also discloses:
          storing, in an account database of the processing server, a plurality of account profiles, wherein each account profile includes a structured data set related to a transaction account including at least an account identifier and a current balance (By disclosing, “the processing server 110 may also include an account database 208. The account database 208 may be configured to store a , wherein 
          processing the payment for the transaction includes executing, by the processing server, a query on the account database to update the current balance based on the transaction amount in a specific account profile where the included account identifier is included in the payment data included In the received data associated with the trust-based transaction (By disclosing, “In step 902, the receiving unit 202 of the processing server 110 may receive a transaction message. The transaction message may … include a plurality of data elements. The data elements may include a first data element configured to store a personal account number that includes a specific account identifier and a second data element reserved for private use that includes at least a blockchain network identifier and a transaction amount” (paragraph [0106] of Davis); and “the processing unit 204 may determine if the identified account profile 210 includes sufficient blockchain currency to fund the blockchain transaction” which infers that the balance of the account is updated because if the account balance is not updated, when the processing server receive a second transaction message, the processing server will not be able to determine if there is sufficient currency to fund the second transaction. (paragraph [0107] and Fig. 9 of Davis)).
 
Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (U.S. 20160342978), in view of Armstrong et al. (US 20180247302), and further in view of Taugbol (U.S. 20120066749).   
Regarding claims 3 and 11, Davis does not disclose:
          wherein the data associated with the trust-based transaction further includes a password, and the digital token is generated using at least the password.
          However, Taugbol teaches:
          wherein the data associated with the trust-based transaction further includes a password, and the digital token is generated using at least the password (By disclosing, “using a password on the mobile device to generate an authentication token” (See at least paragraph [0030] of Taugbol)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Davis to include techniques of using a password to generate the digital token as disclosed by Taugbol.  Doing so would results in an improved invention because this would allow the identity of a user being authenticated based on the password, thus improving the security of the claimed invention.

Regarding claims 4 and 12, Davis does not disclose:
          wherein the data used to generate the generated digital token is the password.
          However, Taugbol teaches:
          wherein the data used to generate the generated digital token is the password (By disclosing, “using a password on the mobile device to generate an authentication token” (See at least paragraph [0030] of Taugbol)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Davis to include techniques of using a password to generate the digital token as disclosed by Taugbol.  Doing so would results in an improved invention because this would allow the identity of a user being authenticated based on the password, thus improving the security of the claimed invention.

Claims 5, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 20160342978), in view of Armstrong et al. (US 20180247302), and further in view of Pomeroy et al. (US 20160086166). 
Regarding claims 5 and 13, Davis does not disclose:
          receiving the data associated with the trust-based transaction from a second computing device of the sender broker via an electronic transmission.
          However, Pomeroy teaches:
          receiving the data associated with the trust-based transaction from a second computing device of the sender broker via an electronic transmission (By 
     Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Davis to include techniques of receiving the data associated with the trust-based transaction from a second computing device of the sender broker via an electronic transmission.  Doing so would results in an improved invention because this would allow the user to input transaction data at an alternative location such as a kiosk when the user’s personal device is not at hand, thus improving the overall user convenience of the claimed invention.

Regarding claims 17 and 18, Davis does not disclose:
          wherein the second computing device of the sender broker is a computing device configured to collect payment and recipient details.
          However, Pomeroy teaches:
          wherein the second computing device of the sender broker is a computing device configured to collect payment and recipient details (By disclosing, the user may input user credentials and card specific information into the kiosk and send value tokens purchasing request to the Electronic Value Token Transaction Computer 150, and purchase value tokens from the Token Transaction Computer 150; and “The "Sell Card" functionality enables a user to select an electronic value token to monetize via offering the card for sale to (i) another e-wallet user” (Paragraph [0166]-[0177], [0065], Fig. 6A-6C and Fig. 3B of Pomeroy)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Davis to include techniques of using the second computing device of the sender broker to collect payment and recipient details.  Doing so would results in an improved invention because this would allow the user to input transaction data and perform a transaction at an alternative location such as a kiosk when the user’s personal device is not at hand, thus improving the overall user convenience of the claimed invention.

Response to Arguments
Applicant’s argument with regard to the rejection to the 35 U.S.C. § 101 rejection have been fully considered and is not persuasive.  
Applicant firstly argues that the amended independent claims directed 
As set forth above, claim 1 recites among other limitations, for example, generating, by the processing server, a digital token, wherein the digital token is unique to the trust-based transaction, and which recites features that "integrate the exception into a practical application," as required by the Revised Guidance, and which recites a specific improvement over known trust-based system. Applicant's claim 1 is thus in line with the "USPTO's ultimate goal [ ] to draw distinctions between claims to principles in the abstract and claims that integrate those principles into a practical application." Id.

          The Examiner, respectfully disagrees.  The Examiner notes that:
the functions recited in the claim such as “receiving…”, “processing…”, “identifying…”, “generating…”, and “…transmitting…” are generic computer functions that can be performed by generic computers;
the functions recited in the claim such as “receiving…”, “processing…”, “identifying…”, “generating…”, and “…transmitting…” can also performed manually without any additional elements; and
even if the functions recited in the claim such as “receiving…”, “processing…”, “identifying…”, “generating…”, and “…transmitting…” are performed by generic computers and/or generic computer components, generic computers and/or generic computer components are used as a tool to perform the functions.  The use of generic computers and/or generic computer components as a tool to implement the functions does not 
Applicant also argues that:
As to Step 2B, Applicant respectfully asserts that even if the claims were to fail the Step 2A analysis under the Revised Guidance, Applicant's claims amount to significantly more than the judicial exception and are also patent eligible under Step Page 142B. Applicant respectfully submits that it is clear that the elements of Applicant's independent claim 1, when considered at least in combination, recite an inventive concept that is clearly "significantly more" than any alleged abstract idea. 

          The Examiner, respectfully disagrees.  The Examiner notes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception when analyzed under step 2B of the 2019 PEG.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the claim merely uses a computer as a tool to perform an abstract idea, and generally link the use of the judicial exception to a particular technological environment or field of use. Therefore, the claims are not patent eligible.
          Accordingly, the present rejection under section 101 will be maintained.
Applicant’s arguments with regard to the respect to the 35 U.S.C. § 103 rejection have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.

                                                         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 






/DUAN ZHANG/Examiner, Art Unit 3685            

/JAY HUANG/Primary Examiner, Art Unit 3685